Citation Nr: 0109183	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis and pes 
planus of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977, and three years of prior active service.  
This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for arthritis and pes planus of 
the right foot.  


FINDING OF FACT

In a January 1992 rating decision, the RO denied the 
veteran's claim for service connection for arthritis and pes 
planus of the right foot; he did not appeal the RO 
determination.  Evidence received since the January 1992 
decision by the RO is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for arthritis and pes planus of 
the right foot; and the January 1992 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1974 to 
September 1977, and three years of prior active service.  
Service medical records show that on an August 1971 physical 
examination for enlistment purposes the veteran's feet were 
normal.  X-rays of the ankles in August 1971 revealed no 
arthritis.  On an August 1971 medical history report, the 
veteran noted he had foot trouble.  It was further noted that 
he had a previously fractured ankle and that there was no 
swelling at that time.  In July 1975, he complained of pain 
in the right ankle for a day.  The impression was strain.  In 
February 1976, he was seen in the podiatry clinic, where it 
was noted he had a congenital dystrophic and abnormally 
shaped talus of the right foot.  It was noted that he had 
only minimal complaints and discomfort with his foot and that 
he may require surgery at a later date if his complaints of 
pain and discomfort became more severe.  In August 1976, he 
was seen in the podiatry clinic with continued complaints of 
pain in the right foot.  He was given a permanent physical 
profile of no running, jumping, marching, or walking over 45 
minutes per hour.  The defect noted on his physical profile 
was abnormally shaped talus (bone) of the right foot with 
arthritis, limitation of motion, and pain.  On a June 1977 
physical examination for separation purposes, the veteran's 
feet were normal.  It was noted that he had a documented 
congenital anomaly of the right talus with a permanent 
physical profile.  In a September 1977 statement, the veteran 
indicated that since his June 1977 separation physical 
examination his foot condition had worsened.  

In January 1991, the RO received the veteran's application 
for compensation or pension.  (He did not specify the 
condition for which he was claiming benefits.)  With his 
claim, he submitted private X-rays taken in August 1989 by 
Edward Thieler, M.D.  To develop his claim, the RO sent the 
veteran a letter in February 1991, requesting him to clarify 
the condition for which he was claiming benefits, and 
referred the X-rays to a VA radiologist for a report of 
findings.  

In a February 1991 VA report regarding the private X-rays 
dated in August 1989 furnished by the veteran, a radiologist 
noted that the films were copies taken of the left and right 
feet.  There was no abnormality noted in the left foot.  As 
for the right foot, the radiologist stated that the X-rays 
could not be analyzed adequately but that an abnormality in 
the talo-calcaneal and talo-navicular areas was seen.  

In an April 1991 statement, the veteran indicated that he 
injured his right foot after a ten mile march and was taken 
to the hospital.  He claimed that X-rays were taken, his 
right foot was placed in a cast, and he was given a physical 
profile that did not enable him to resume his regular duties.  
He stated that in a reenlistment physical examination in 
September 1974 the doctor noted some defects in his right 
foot.  He stated he was currently an orderly which required a 
lot of walking.  He stated he was concerned that his foot 
condition was becoming more severe and he would not be able 
to continue much longer in his job.  

On a May 1991 VA examination, the veteran complained of 
severe pain in the right foot.  He reported that right ankle 
pain began in the service following an injury and that the 
pain was worse in the morning.  On examination, there was 
swelling of the right ankle with deformity, severe pes planus 
of the right foot, poor range of motion of the right foot, 
poor muscle power in both feet, and poor ankle stability 
bilaterally.  The impression was severe pes planus, traumatic 
arthritis, poor motion, and neuropathy, all of the right 
foot.  

In a June 1991 decision, the RO in part denied service 
connection for residuals of a right foot injury on the basis 
that the veteran's deformity of the right talus was a 
congenital abnormality [congenital or developmental defects 
are not disabilities for VA compensation purposes] and that 
it was not aggravated by his period of active service.  The 
RO did not consider the May 1991 VA examination in its 
decision.  The RO notified the veteran of this decision in a 
June 1991 letter; he did not appeal.  

In a January 1992 decision, the RO in part denied service 
connection for arthritis and pes planus of the right foot on 
the basis that such was not shown in service or prior to the 
present.  The RO's decision considered the May 1991 VA 
examination report and the evidence previously before the RO 
in its June 1991 decision.  The RO notified the veteran of 
this decision in a January 1992 letter; he did not appeal.  

In May 1998, the RO received the veteran's application to 
reopen his claim for service connection for a right foot 
condition.  In June 1998, the RO received VA Form 21-526, 
Veteran's Application for Compensation and Pension, on which 
the veteran indicated he had chipped bones in his right foot 
in the fall of 1975.  He stated he was treated by Dr. Banner 
at Shore Memorial Hospital in 1995 for a right foot injury.  

In June 1998, the RO requested records dated in 1995 from 
Shore Memorial Hospital regarding treatment of the veteran's 
right foot.  In July 1998, the hospital responded to the RO 
request, noting that it did not have any records for 1995 or 
records of a foot condition.  

In a January 1999 letter, the RO notified the veteran that 
his application to reopen a claim for service connection for 
a right foot disability was denied on the basis that medical 
evidence to evaluate his claim had not been received.  The RO 
informed him that Shore Memorial Hospital did not have any of 
records for him from 1995 or any records regarding a foot 
condition.  The RO requested medical evidence in support of 
the veteran's application by June 1999 in order to continue 
processing his claim.  

In March 1999, the veteran submitted a medical record from 
John Bannon, M.D., dated in March 1995.  The doctor noted the 
veteran had a long history of problems with his right foot 
and had developed a flatfoot deformity with prominence of the 
navicular which often happened after a ruptured tibialis 
posterior tendon.  An examination revealed the flatfoot to be 
rigid, and an X-ray showed navicular prominence with 
degenerative changes of the talonavicular joint, a 
disappearance of the talar head (which could be from 
degenerative changes), and a large osteophyte on the dorsum 
of the navicular.  The doctor stated he gave the veteran a 
cortisone shot and noted he had been treated for years with a 
Mafo arthrosis with good result.  The doctor noted he would 
obtain old records from Dr. Thieler's office. 

In a December 1999 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis and pes planus of the 
right foot.  In a January 2000 statement, the veteran 
expressed his disagreement with the decision.  In February 
2000, the RO issued the veteran a statement of the case, 
which in part informed him that it was incumbent upon him to 
submit any relevant treatment records from Dr. Thieler.  

In February 2000, the veteran submitted duplicates of his 
service medical records, with relevant sections highlighted.  
In a February 2000 statement, he requested the RO to obtain 
medical records from the VA medical center (VAMC) in 
Asheville dated from 1998.  

In May 2000, Asheville VAMC outpatient records were received.  
In May 1998, the veteran complained of right foot pain.  He 
reported he worked on his feet a lot, took pain medication, 
and had a brace for a while.  He reported a history of 
problems on active duty and stated he desired to file a claim 
for service connection for increasing disability.  An 
examination of the right foot revealed a deformity from old 
injury, a flat foot, and limited motion.  The pertinent 
assessment was old injury of the right foot with chronic 
pain.  He was referred for an orthopedic consultation.  X-
rays of the right foot in May 1998 revealed flattening of 
Bohler's angle consistent with fracture deformity of the 
calcaneus, flattening and deformity of the talus and 
navicular bones consistent with prior trauma, and exuberant 
spurring at the talonavicular articulation.  In June 1998, 
the veteran was seen in the shoe clinic to order proper 
fitting shoes for foot deformities.  In August 1998, he 
returned to the shoe clinic for his shoes; molded inserts 
were then ordered.  Also in August 1998, he was seen for an 
orthopedic consultation.  He complained of long-term right 
foot pain.  An examination revealed a collapsed arch of the 
right foot and reduced range of motion of the ankle.  X-rays 
revealed severe subtalar/talo-navicular degenerative joint 
disease.  The assessment was that the veteran may require 
triple arthrodesis.  In February 1999, he was seen for a 
follow-up visit for his right foot.  It was noted that he 
preferred to wait until the fall for the triple arthrodesis.  
(He did not appear for a scheduled appointment in August 
1999.)  In March 2000, he continued to do well on a 
conservative regimen for his right foot.  He was continued on 
medication.  Later in March 2000, he was seen in the shoe 
clinic for new shoes.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the present case, claims for service connection for a 
right foot disability were previously denied by the RO in 
June 1991 (for residuals of a right foot injury) and in 
January 1992 (for arthritis and pes planus of the right 
foot).  The veteran did not perfect an appeal with regard to 
these decisions, and they are considered final, with the 
exception that the claims may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  In this case, the last final disallowance 
of the veteran's claim is the January 1992 RO decision, which 
denied the veteran's claim for service connection for 
arthritis and pes planus of the right foot.  As such, the 
Board will consider evidence submitted since this RO 
determination in order to determine whether that evidence is 
new and material to reopen the veteran's claim.

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied service connection for arthritis and pes 
planus of the right foot in January 1992, it considered 
service medical records, private X-rays of the right foot 
taken in August 1989, and a May 1991 VA examination report.  
The service medical records showed that on his entrance 
physical examination in August 1971 the veteran had 
previously fractured his ankle.  He strained his right ankle 
in July 1975, and was noted in February 1976 to have a 
congenital dystrophic and abnormally shaped talus of the 
right foot.  He had continued complaints of right foot pain 
in August 1976.  On a June 1977 separation physical 
examination, he was noted to have a congenital anomaly of the 
right talus.  In September 1977, prior to his discharge that 
month, the veteran claimed his foot condition had worsened.  
There were no subsequent service medical records.  The 
private X-rays dated in August 1989 were furnished by the 
veteran and interpreted by a VA radiologist as showing an 
abnormality in the talo-calcaneal and talo-navicular areas.  
The May 1991 VA examination showed severe pes planus, 
traumatic arthritis, poor motion, and neuropathy, all of the 
right foot.  

Evidence received since the January 1992 RO decision includes 
duplicate copies of the veteran's service medical records.  
These records are not new evidence since they contain 
information which is duplicative of that previously 
considered.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).

Additional evidence received since the January 1992 RO 
decision includes private and VA medical records.  A medical 
record from Dr. Bannon dated in March 1995 shows that the 
veteran had a flatfoot deformity with prominence of the 
navicular (which the doctor said often happened after a 
ruptured tibialis posterior tendon).  The doctor stated that 
X-rays showed navicular prominence with degenerative changes 
of the talonavicular joint, a disappearance of the talar head 
(which he said could be from degenerative changes), and a 
large osteophyte on the dorsum of the navicular.  VA 
outpatient records dated from 1998 to 2000 show the veteran 
was diagnosed and treated for a right foot deformity from an 
old injury and a flat foot.  X-rays of the right foot in May 
1998 revealed flattening of Bohler's angle consistent with 
fracture deformity of the calcaneus, flattening and deformity 
of the talus and navicular bones consistent with prior 
trauma, and exuberant spurring at the talonavicular 
articulation.  X-rays of the right foot in August 1998 
revealed severe subtalar/talo-navicular degenerative joint 
disease.  The additional evidence does not reflect that the 
veteran's arthritis and pes planus of the right foot began in 
service or were permanently worsened in service, or that 
arthritis was manifest to a compensable degree within the 
year after service as required for a presumption of service 
connection.  Moreover, the additional evidence does not show 
that the veteran's current right foot deformity from prior 
trauma was etiologically related to treatment for the right 
foot and ankle in service.  

The additional medical records received since the 1992 RO 
decision are not new evidence since they are cumulative or 
redundant of previously considered medical evidence which 
showed that the veteran had trauma (fracture) to the right 
ankle before he entered active duty, a congenital anomaly of 
the right talus at his discharge physical examination in 
1977, an abnormality in the talo-calcaneal and talo-navicular 
areas on X-rays in 1989, and severe pes planus and traumatic 
arthritis of the right foot on a 1991 VA examination.  
38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  The additional medical records also are not material 
evidence because they do not show the veteran's arthritis and 
pes planus were incurred in or aggravated during active 
service.  The medical evidence submitted since the 1992 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

On his June 1998 application, the veteran stated he had 
chipped bones in his right foot in the fall of 1975.  His 
additional claim is not new as it is merely cumulative of 
assertions of a right foot injury in service that were 
previously considered by the RO when it denied the claim in 
1992.  38 C.F.R. § 3.156; Vargas-Gonzalez, supra.  Moreover, 
as a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition (such as, his 
current right foot condition is attributable to right foot 
complaints in service).  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  His additional statement on such matters are not 
material evidence since they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the January 1992 RO decision which 
denied the veteran's claim for service connection for 
arthritis and pes planus of the right foot.  Thus, the claim 
has not been reopened, and the January 1992 RO decision 
remains final.


ORDER

The application to reopen a claim for service connection for 
arthritis and pes planus of the right foot is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

